Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 31 October 2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Chen. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 13-17, 19-20, 22-26, 29-30 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al. (US 2022/0095277) in view of Chen et al. (US 2020/0106647). For dependent claims herein, the motivation to combine is the same as the parent claim unless otherwise noted.
Regarding claim 1, Aiba discloses a method of wireless communication performed by a user equipment (UE) (fig. 1, item 102), comprising: receiving an indication of a plurality of bandwidth part (BWP) configurations (paras. 169, 170 and 172; note: RRC message indicating DL BWPs, UL BWPs and SL BWPs) including a plurality of access link BWP configurations (paras. 169-170 and fig. 8; note: PDCCH and PDSCH reception on DL BWPs, and PUCCH and PUSCH transmission on UL BWPs; paras. 37 and 40; note: PUCCH, PUSCH, PDCCH and PDSCH communications on BWPs between a UE and a gNB as an access link), associated with one or more BWP-specific access link parameters (paras. 169-170, especially each third sentence; note: BWP configuration parameters of subcarrier spacing, cyclic prefix, PRBs, index, etc.), and one or more sidelink BWP configurations associated with one or more BWP-specific sidelink parameters (para. 172, especially last two sentences; note: SL BWP configuration as UL BWPs used for SL BWPs, and/or SL BWP configuration parameters of subcarrier spacing, cyclic prefix, PRBs, index, etc.), wherein a quantity of the plurality of BWP configurations is based at least in part on a plurality of downlink BWPs, associated with the UE, and a plurality of uplink BWPs associated with the UE (paras. 169-170, each second sentence; note: the BWP configurations include up to four DL BWP configurations and four UL BWP configurations; note: each BWP has configuration parameters - paras. 169-170, each third sentence); receiving an indication of one or more BWP configurations of the plurality of BWP configurations (paras. 169-170 and 172; note: RRC message for BWP configurations (de)activation), the one or more BWP configurations indicating the one or more BWP-specific sidelink parameters (paras. 169-170 and 172); and performing at least one of access link communication with a network node (fig. 1, item 160) based at least in part on the one or more BWP-specific access link parameters (fig. 8; paras. 37, 40 and 169-170), or sidelink communication with another UE based at least in part on the one or more BWP-specific sidelink parameters (figs. 2 and 6).
However, Aiba fails to disclose receiving, based at least in part of receiving the indication of the plurality of BWP configurations, the indication of one or more BWP configurations of the plurality of BWP configurations. Chen teaches this feature (para. 60; note: a BWP indicated in DCI corresponds to a group of BWPs previously signaled by RRC). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have receiving, based at least in part of receiving the indication of the plurality of BWP configurations, the indication of one or more BWP configurations of the plurality of BWP configurations in the invention of Aiba. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing dynamic control signaling for (activation of) resources for communication (Chen, paras. 2, 56 and 60; Aiba, paras. 169-170 and 172; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results). 
Regarding claim 3, Aiba in view of Chen teaches and makes obvious the method of claim 1, wherein the quantity of the plurality of BWP configurations is based at least in part on a common maximum quantity of BWP configurations for one or more access link BWPs associated with the UE (Aiba, paras. 169-170; note: maximum of 4 UL BWPs and 4 DL BWPs, each having configuration parameters; note: “common” by the same maximum number 4 for the UL BWPs and DL BWPs, or by the total combined maximum number of 8 DL and UL BWPs) and one or more sidelink BWPs associated with the UE (Aiba, para. 172; note: at least one SL BWP configured from a UL BWP, and/or SL BWPs each having BWP parameters).
Regarding claim 4, Aiba in view of Chen teaches and makes obvious the method of claim 1, wherein the quantity of the plurality of BWP configurations is based at least in part on a separate maximum quantity of BWP configurations for one or more access link BWPs associated with the UE (Aiba, paras. 169-170; note: maximum of 4 UL BWPs and 4 DL BWPs, each having BWP configuration parameters; note: “separate” by the maximum number for UL BWPs and DL BWPs, respectively) and one or more sidelink BWPs associated with the UE (Aiba, para. 172; note: at most two SL BWPs configured from UL BWPs, and/or SL BWPs each having BWP configuration parameters).
Regarding claim 5, Aiba in view of Chen teaches and makes obvious the method of claim 1, wherein the quantity of the plurality of BWP configurations is based at least in part on a common maximum quantity of BWP configurations for the plurality of downlink BWPs and the plurality of uplink BWPs (Aiba, paras. 169-170; note: maximum of 4 UL BWPs and 4 DL BWPs, each having BWP configuration parameters; note: “common” as the same maximum number 4 for the UL BWPs and DL BWPs, or by the total combined maximum number of 8 DL and UL BWPs).
Regarding claim 7, Aiba in view of Chen teaches and makes obvious the method of claim 1, wherein a quantity of the plurality of access link BWP configurations, and a quantity of the one or more sidelink BWP configurations, are based at least in part on a common maximum quantity of BWP configurations for one or more access link BWPs associated with the UE (Aiba, paras. 169-170; note: maximum of 4 UL BWPs and 4 DL BWPs, each having configuration parameters; note: “common” by the same maximum number 4 for the UL BWPs and DL BWPs, or by the total combined maximum number of 8 DL and UL BWPs) and one or more sidelink BWPs associated with the UE (Aiba, para. 172; note: at most two SL BWPs configured from UL BWPs, and/or SL BWPs each having BWP configuration parameters).
Regarding claim 8, Aiba in view of Chen teaches and makes obvious the method of claim 1, wherein a quantity of the plurality of access link BWP configurations is based at least in part on a maximum quantity of access link BWP configurations for one or more access link BWPs associated with the UE (Aiba, paras. 169-170; note: maximum of 4 UL BWPs and 4 DL BWPs, each having configuration parameters; note: the same maximum number 4 for the UL BWPs and DL BWPs, or by the total combined maximum number of 8 DL and UL BWPs), and wherein a quantity of the one or more sidelink BWP configurations is based at least in part on a maximum quantity of sidelink BWP configurations for one or more sidelink BWPs associated with the UE (Aiba, para. 172; note: at most two SL BWPs configured from UL BWPs, and/or SL BWPs each having BWP configuration parameters).
Regarding claim 9, Aiba in view of Chen teaches and makes obvious the method of claim 1, wherein a quantity of the plurality of access link BWP configurations, and a quantity of the one or more sidelink BWP configurations, are based at least in part on a common maximum quantity of BWP configurations for the plurality of downlink BWPs and the plurality of uplink BWPs (Aiba, paras. 169-170; note: maximum of 4 UL BWPs and 4 DL BWPs, each having BWP configuration parameters; note: “common” as the same maximum number 4 for the UL BWPs and DL BWPs, or by the total combined maximum number of 8 DL and UL BWPs (Aiba, para. 172; note: at most two SL BWPs configured from UL BWPs, and/or SL BWPs each having BWP configuration parameters).
Regarding claim 13, Aiba in view of Chen teaches and makes obvious the method of claim 1, wherein the one or more BWP-specific access link parameters identify a slot format configuration for access link communication between the UE and the network node (Aiba, figs. 3-5; paras. 95 and 99; note: PRBs for slot format configurations for UL and DL communication; paras. 169-170; note: BWP configuration parameter of contiguous PRBs for UL and DL BWPs), and the one or more BWP-specific sidelink parameters identify a slot format configuration for sidelink communication between the UE and the other UE (Aiba, figs. 3-5; para. 185; paras. 95 and 99; note: PRBs for slot format configurations for UL and DL communication are used for SL communication - paras. 95 and 99, each last sentence; para. 172; note: BWP configuration parameter of contiguous PRBs for SL BWPs).
Regarding claim 14, Aiba in view of Chen teaches and makes obvious the method of claim 13, wherein the slot format configuration for sidelink communication includes a sidelink symbol indicator that identifies one or more symbols for sidelink communication (Aiba, figs. 3-5; para. 185; paras. 95 and 99; note: PRBs of symbols for slot format configurations for UL and DL communication are used for SL communication - paras. 95 and 99, each last sentence; para. 172; note: BWP configuration parameter of contiguous PRBs for SL BWPs; para. 107, last sentence; note: alternatively, or in addition, an indication of PRBs and symbols for SL communication by omission of where no SL transmission occurs).
Regarding claim 15, Aiba in view of Chen teaches and makes obvious the method of claim 13, wherein the slot format configuration for sidelink communication includes a flexible symbol indicator that identifies one or more symbols that are permitted to be used for access link communication or sidelink communication (Aiba, figs. 3-5; para. 185; paras. 95 and 99; note: PRBs of symbols for slot format configurations for UL and DL communication are used for SL communication - paras. 95 and 99, each last sentence; para. 172; note: BWP configuration parameter of contiguous PRBs for SL BWPs; para. 107, last sentence; note: alternatively, or in addition, an indication of PRBs and symbols for SL communication by omission of where no SL transmission occurs).
Regarding claim 16, Aiba in view of Chen teaches and makes obvious the method of claim 15, further comprising receiving a dynamic signaling communication that configures the one or more symbols for sidelink communication (Aiba, figs. 3-5; para. 185; paras. 95 and 99; note: PRBs of symbols for slot format configurations for UL and DL communication are used for SL communication - paras. 95 and 99, each last sentence; para. 172; note: BWP configuration parameter of contiguous PRBs for SL BWPs).
Regarding claim 17, Aiba in view of Chen teaches and makes obvious the method of claim 13, wherein the slot format configuration for sidelink communication includes an uplink symbol indicator that identifies one or more symbols that are permitted to be used for uplink access link communication or sidelink communication (Aiba, figs. 4-5; para. 185; paras. 99; note: PRBs of symbols for slot format configurations for UL communication are used for SL communication - paras. 99, last sentence; para. 172; note: BWP configuration parameter of contiguous PRBs for SL BWPs.
Regarding claim 19, Aiba in view of Chen teaches and makes obvious the method of claim 1, wherein the one or more BWP-specific sidelink parameters are included in a sidelink BWP configuration of the one or more sidelink BWP configurations (Aiba, para. 172, especially last two sentences; note: SL BWP configurations as UL BWPs used for SL BWPs, and/or SL BWP configuration parameters of subcarrier spacing, cyclic prefix, PRBs, index, etc.), and include a subcarrier spacing parameter (Aiba, para. 172, especially last two sentences; note: SL BWP configuration as UL BWPs used for SL BWPs, and/or SL BWP configuration parameters of subcarrier spacing, cyclic prefix, PRBs, index, etc.).
Regarding claims 20, 22-26, 29 and 33-34, these limitations are rejected on the same grounds as claims 1, 7-11, 19, and 4-5 above, respectively. In addition, Aiba discloses the user equipment comprising (fig. 10): a memory; and one or more processors coupled to the memory, the one or more processors configured to perform the method of claims 1, 7-11, 19, and 4-5 (paras. 228, 239-240 and 243-245). 
Regarding claim 30, these limitations are rejected on the same grounds as claim 1 above. In addition, Aiba discloses the user equipment (apparatus) comprising (fig. 10): means for performing the method of claim 1 (paras. 228, 239-240 and 243-245). 
Regarding claim 35, these limitations are rejected on the same grounds as claim 4 or 5 above.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba in view of Chen, as applied to claim 1 above, and in further view of Osawa et al. (US 2021/0160876).
Regarding claim 2, Aiba in view of Chen fails to teach and make obvious the method of claim 1, wherein the one or more BWP-specific access link parameters and the one or more BWP-specific sidelink parameters are included in a same BWP configuration of the plurality of BWP configurations. However, Osawa discloses this feature (para. 80 and figs. 10-13; para. 76; note: a configuration of DL BWP parameters (subcarrier spacing, etc.), UL BWP parameters and SL BWP parameters where the DL, UL and SL are used together as signaled). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the one or more BWP-specific access link parameters and the one or more BWP-specific sidelink parameters are included in a same BWP configuration of the plurality of BWP configurations in the invention of Aiba in view of Chen. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing an assignment of concurrently-used, or joint, communication resources (Aiba, paras. 46 and 62, and figs. 2-4; Osawa, paras. 66-67, 76 and 80, and figs. 10-13; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 11, Aiba in view of Chen fails to teach and make obvious the method of claim 1, wherein a first subset of the one or more BWP-specific access link parameters and a first subset of the one or more BWP-specific sidelink parameters are included in a joint BWP configuration, a second subset of the one or more BWP-specific access link parameters are included in an access link BWP configuration of the plurality of access link BWP configurations, and a second subset of the BWP-specific sidelink parameters are included in a sidelink BWP configuration of the one or more sidelink BWP configurations. However, Osawa discloses BWP configurations as a joint configuration (para. 80 and figs. 10-13; para. 76; note: one of many configurations of DL BWP parameters (subcarrier spacing, etc.), UL BWP parameters and SL BWP parameters where the DL, UL and SL are used together as signaled). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a first subset of the one or more BWP-specific access link parameters and a first subset of the one or more BWP-specific sidelink parameters are included in a joint BWP configuration, a second subset of the one or more BWP-specific access link parameters are included in an access link BWP configuration of the plurality of access link BWP configurations, and a second subset of the BWP-specific sidelink parameters are included in a sidelink BWP configuration of the one or more sidelink BWP configurations in the invention of Aiba in view of Chen. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing an assignment of various concurrently-used, or joint, communication resources among the many communication resources (Aiba, paras. 46, 62, 169-170 and 172, and figs. 2-4; Osawa, paras. 66-67, 76 and 80, and figs. 10-13; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aiba in view of Chen, as applied to claim 1 above, and in further view of Shen et al. (US 2021/0195593).
Aiba in view of Chen teaches and makes obvious the method of claim 1, wherein receiving the indication of the one or more BWP configurations comprises: receiving a first indication to activate an access link BWP configuration of the plurality of access link BWP configuration (Aiba, paras. 169-170, especially each third through fifth sentences; note: an indication as one individual RRC message for an UL BWP or DL BWP, or RRC messages for UL BWPs and DL BWPs), and receiving an indication to activate a sidelink BWP configuration of the one or more sidelink BWP configurations (Aiba, para. 172, especially last two sentences; para. 174, especially first sentence), but fails to specifically teach and make obvious receiving the indications, such that the access link BWP configuration and the sidelink BWP configuration are simultaneously active for the UE. However, Shen discloses this feature (fig. 5; note: simultaneous activation of DL, UL and SL BWPs). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have receiving indications such that the access link BWP configuration and the sidelink BWP configuration are simultaneously active for the UE in the invention of Aiba in view of Chen. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing an assignment of concurrently-used, or joint, communication resources (Aiba, fig. 2; Shen, fig. 5; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aiba in view of Chen, as applied to claim 1 above, and in further view of Park et al. (US 2019/0215756).
Aiba in view of Chen fails to teach and make obvious the method of claim 1, wherein the one or more BWP-specific sidelink parameters are different than one or more cell-specific sidelink parameters associated with the network node, and wherein the one or more BWP-specific access link parameters are different than one or more cell-specific access link parameters associated with the network node. However, Park discloses cell-specific parameters for a sidelink and an access link (uplink and downlink) which are different than BWP-specific parameters (para. 230, third through fifth sentences; note: a cell parameter includes other parameters aside from a BWP parameter; para. 268, fourth sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the one or more BWP-specific sidelink parameters as different than one or more cell-specific sidelink parameters associated with the network node, and the one or more BWP-specific access link parameters as different than one or more cell-specific access link parameters associated with the network node in the invention of Aiba in view of Chen. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing various link parameters for a cell and a BWP (Park, paras. 230 and 268; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Allowable Subject Matter
Claims 12 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462